Citation Nr: 1525124	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1969 to February 1973.  

The Veteran died in June 2014.  His pending appeal before the Board was dismissed in an August 2014 Board decision, due to his death.  However, the appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (effective October 6, 2014).  See also 79 Fed. Reg. 52977 - 52985 (Sept. 5, 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the RO previously considered and denied service connection for a "psychological condition" in an earlier September 2003 rating decision.  The Veteran did not appeal that decision within one year of its issuance, such that in most circumstances the decision would be final.  However, additional, pertinent VA treatment records dated in March 2004 were in VA's constructive possession, prior to the expiration of the one-year appeal period for the September 2003 rating decision.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The Board recognizes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  Thus, any interim submissions before finality attached must be considered by VA as part of the pending appeal for the original March 2003 service connection claim for a psychiatric condition.  See also Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, the Board will address the claim for service connection for an acquired psychiatric disorder other than PTSD on the merits, as opposed to addressing whether there is new and material evidence to reopen the claim.  

Nevertheless, the Board notes that a subsequent, final decision was issued in April 2004 that denied service connection for PTSD.  Therefore, new and material evidence is still required to reopen that claim.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was denied in an unappealed April 2004 decision of the RO.

2.  The evidence received since the April 2004 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for PTSD is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014), as further action is being requested for this issue.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  PTSD

Service connection for PTSD was originally denied in an April 2004 RO decision; the Veteran did not perfect an appeal regarding that issue.  At that time, the evidence consisted of the Veteran's service treatment records, service personnel records, private medical records, and the Veteran's assertions.

The RO determined that service connection was not warranted for PTSD.  The RO found that no evidence relating a mental condition to service had been received.  There was not a confirmed diagnosis of PTSD, and the Veteran's claimed stressors were unverifiable.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2014).

The evidence added to the claims file subsequent to the April 2004 RO denial includes additional VA treatment records, private treatment records, statements from the Veteran, and statements from the Veteran's spouse.  Pertinent to the current claim, these additional records contain evidence from the Veteran and his spouse which indicate that he has had a continuity of psychiatric symptoms dating from the time he left active duty in 1973 through the present.  This evidence has a tendency to support the premise that at the time of his death, the Veteran had an acquired psychiatric disorder due to his active duty service.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's and his spouse's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for PTSD is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for PTSD is granted; to this extent only, the appeal is allowed.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  As the Board has reopened the claim for service connection for PTSD, and the fact that the Veteran had displayed symptoms of depression and anxiety, the issues relating to service connection of acquired psychiatric disorders have been consolidated and recharacterized as noted on the title page.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In this case, a March 2002 private treatment record contains a diagnosis of anxiety and mild depression.  A May 2003 letter from W.M., M.D., reflects a diagnosis of "post-war distress syndrome."  Additionally, a VA treatment record from March 2004 contains a diagnosis of depression.  

Before his death, the Veteran asserted that he had experienced a continuity of psychiatric symptoms dating from his active duty service through the present.  Additionally, In May 2012, the Veteran's spouse stated that she had seen the Veteran's depression and anxiety since leaving the service in 1973 through the present.  The Board finds these remarks regarding a continuity of depressive and anxious symptoms to be competent, as this testimony involves symptoms observed through the senses.  Further, as the other evidence of record does not appear to contradict the Veteran's or his spouse's report; his statements have also been found to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Veteran's and his spouse's statements suggest a possible connection between his currently diagnosed disabilities and his active duty service; however, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Accordingly, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's pertinent outstanding medical records, to include any record available via CAPRI from VAMC Minneapolis.  All attempts to locate these records must be documented in the claims folder.

2.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the appellant's response has expired, arrange for the claims file to be reviewed by an appropriate VA examiner in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present prior to the Veteran's death, to include depression, anxiety, and PTSD.  The claims file, to include the electronic claims file, and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service.  The examiner is requested to specifically discuss the Veteran's and his spouse's assertion of a continuity of depressive and anxiety symptoms dating from 1973 through the time of the Veteran's death.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the appellant must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


